Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on June 8, 2020.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because a practical application for notifying a medical insurance provider’s server of potential fraud is performed using the claimed system.  Examiner disagrees.  Transmitting a fraud notification does not satisfy the requirement of integrating the abstract idea into a practical application in order to transform the claimed invention to patent eligible subject matter.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention is a novel and non-obvious improvement over prior art fraud detection systems.  Examiner disagrees.  Novelty and non-obviousness are not considered when evaluating a claimed invention for patent eligibility.  Therefore, Examiner finds Applicant’s non-persuasive.  
Applicant argued that the prior art did not teach or suggest an authentication request “in response to the enrollment request”.  Examiner disagrees.  Basu teaches authenticating an identity of a user in response to the enrollment request (Basu:  pgh 4, “…transactions including but not limited to enrollment…”; pgh 52, “...following user authentication…”.  Basu teaches authenticating an identity of a user in response to the enrollment request).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the Basu reference is improperly applied because the alleged user interface of Basu (pgh 49) is not provided “based on the” alleged “authorization request” of Basu (pgh 58).  Examiner disagrees.  The Basu reference discloses a system where a user logs in through a user interface.  This disclosure teaches providing a user interface based on an authorization request.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the Basu reference does not teach or suggest “receiving…via a user interface, an indication that the authorization request for medical billing was not initiated by the medical consumer”.  Examiner disagrees.  Basu teaches a user receiving an indication that the authorization request for medical billing was not initiated by the medical consumer (i.e. fraud). (see Basu:  pgh 54: “…the system provides advanced push alerts.”; pgh 54, “The system then applies a fraud model and assigns a fraud risk score.  Based on this fraud risk score the system than either accepts or rejects the medical claim, or triggers other options, such as engaging the provider for issue resolution.”).  Furthermore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For these reasons, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that there is no teaching or suggestion in the prior art to reject a payment request “based on the received indication that the authorization request for medical billing was not initiated by the medical consumer”.  Examiner disagrees.  Basu discloses a method of rejecting a medical claim based on a fraud risk score (see below).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s rejection under 35 USC 112(a) was improper.  Examiner disagrees.  A broadest reasonable interpretation of claims 1, 13, and 18 suggests that two separate and distinct client devices are required to perform the claimed invention:  a first client device for authentication and a second client device for receiving a user interface.  The specification does not describe a method where two user devices are required.  For instance, paragraph 20 of the specification recites “an owner of the device 160A or 160B”, which can only be interpreted as requiring only one of the two devices since the operative “or” is used in the description.  The specification further confuses the issue at paragraph 16 by collectively referring to devices 160A and 160B as “devices 160” while Figure 1 shows that device 160A would be used by web clients and 160B would be for app clients or, alternatively, one device may have both web and app clients.  For these reasons, Examiner applied the 112 rejection based on the written description requirement.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s rejection under 35 USC 112(b) was improper.  Examiner disagrees.  According to the Manual of Patent Examining Procedure (MPEP), the primary purpose of the 112(b) requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent (see MPEP 2173, 2111).  The USPTO takes the position that the recitation of laws, regulations, and standards within a claim limitation frustrates this purpose and is not allowed.  Therefore, Examiner finds Applicant’s argument non-persuasive.      

Objections
The disclosure is objected to because of the following informalities: the Specification is lacking a “Background of the Invention” section.  Appropriate correction is required.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 18 (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, and 18 describe a first client device and a second client device that are both associated with a medical consumer.  The use of two client devices by a medical consumer was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 12 recites the limitation “wherein the authorization request is an electronic data interchange eligibility and benefit inquiry (EDI 270)”. Laws, regulations and standards are not allowed in the claim language under 112, because they are periodically updated with changes and therefore makes it transitory-in-nature.  Standards are constantly changing and what might be within variance today may not be within variance tomorrow.  A similar 112 rejection would hold for an IEEE standard or the like. For the purposes of this review the examiner will interpret the claim to be: “rule”.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 13 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 18.  Claim 13 recites the following limitations:
a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: accessing, from a first client device associated with a medical consumer, via a network, an enrollment request for a medical fraud alert service for the medical consumer; in response to the enrollment request, authenticating an identity of the medical consumer; accessing, via the network, an authorization request for billing, by a medical services provider, a medical insurance provider associated with the medical consumer; Attorney Docket No. 5017.004US133based on the authorization request, providing a user interface to the medical consumer via a second client device associated with the medical consumer; receiving, via the user interface, an indication that the authorization request for medical billing was not initiated by the medical consumer; and based on the received indication that the authorization request for medical billing was not initiated by the medical consumer, transmitting to a server of the medical insurance provider, a notification that the authorization request is potentially fraudulent.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations of accessing an enrollment request for a medical fraud alert service for the medical consumer; in response to the enrollment request, authenticating an identity of the medical consumer; accessing an authorization request for billing, by a medical services provider, a medical insurance provider associated with the medical consumer; Attorney Docket No. 5017.004US133based on the authorization request, providing a user interface to the medical consumer; receiving an indication that the authorization request for medical billing was not initiated by the medical consumer; and based on the received indication that the authorization request for medical billing was not initiated by the medical consumer, transmitting to a server of the medical insurance provider, a notification that the authorization request is potentially fraudulent recite a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory, one or more processors, first client device, second client device, and network in Claim 13 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a memory, one or more processors, a first client device, a second client device, a user interface, and a network.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 13, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 13, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 13, and 18 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah (US 2013/0030828 A1) in view of Basu (US 2020/0167871 A1).   
Regarding claim(s) 1, 13, and 18:
Pourfallah teaches:
based on the received indication that the authorization request for medical billing was not initiated by the medical consumer, transmitting to a server of the medical insurance provider, a notification that the authorization request is potentially fraudulent.  (Pourfallah:  pgh 193, “…the insurance provider may deny the payment and the H-INC may request the user to verify the request and/or resubmit the request”.  Once a transaction is considered fraudulent, a notification is sent to the insurance provider for investigation.)
a memory that stores instructions; and one or more processors configured by the instructions to perform operations (Pourfallah:  pgh 48, “…the patient may operate devices such as…terminal computers, work stations, servers, cellular telephony handsets, smart phones, PDSs, and/or the like”.  Pourfallah discloses one or more computers, which includes a memory and one or more processors configured by the instructions to perform operations.)
Pourfallah does not teach, however, Basu teaches:  
comprising:  accessing, from a first client device associated with a medical consumer, via a network, an enrollment request for a medical fraud alert service for the medical consumer; (Basu:  pgh 4, “…transactions including but not limited to enrollment…”; pgh 15 “…the system is able to uncover and notify persons and companies of indicators of medical billing and/or pricing fraud.”) 
in response to the enrollment request, authenticating an identity of the medical consumer; (Basu:  pgh 4, “…transactions including but not limited to enrollment…”; pgh 52, “...following user authentication…”.  Basu teaches authenticating an identity of a user in response to the enrollment request.)
Attorney Docket No. 5017.004US133based on the authorization request, providing a user interface to the medical consumer via a second client device associated with the medical consumer; (Basu:  pgh 49, “Users may log-in to the system…The user interface on the user’s device displays a user interface…” and “Optionally…a user may optionally engage a concierge or consumer advocate through the system…”.  Basu teaches a system that provides a medical consumer with a user interface through a client device associated with the medical consumer.  It also provides a second device through a concierge or consumer advocate.)
receiving, via the user interface, an indication that the authorization request for medical billing was not initiated by the medical consumer; and (Basu:  pgh 54: “…the system provides advanced push alerts.”; pgh 54, “The system then applies a fraud model and assigns a fraud risk score.  Based on this fraud risk score the system than either accepts or rejects the medical claim, or triggers other options, such as engaging the provider for issue resolution.”)
accessing, via the network, an authorization request for billing, by a medical services provider, a medical insurance provider associated with the medical consumer; (Basu:  pgh 58, “Fig. 600-C shows how the system provides a post medical service payment transaction request.”  Basu teaches an authorization process where a medical services provider requests payment from a healthcare plan provider.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2).

Regarding claim(s) 2, 14, and 19: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 1, 13, and 18, respectively.  Basu further teaches:
wherein: the enrollment request comprises an email address; and the providing of the user interface comprises sending an email to the email address.  (Basu:  pgh 4-13, 49, 106.  The system in Basu includes a user device that displays a user interface to communicate with the network.  This suggests transmitting and receiving emails to an email address.)  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 3, 15, and 20: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 1, 13, and 18, respectively.  Basu further teaches:
wherein: Attorney Docket No. 5017.004US131the second client device associated with the medical consumer is a mobile device; and the providing of the user interface comprises generating a push notification on the mobile device.  (Basu: pgh 49, 106, Fig. 100.  Basu teaches the use of a mobile device and push communications.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 4 and 16: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 1, 13, and 18, respectively.  Basu further teaches:
wherein the enrollment request comprises an identifier of the second client device.  (Basu:  pgh 57)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 5 and 17: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 4 and 16, respectively.  Basu further teaches:
wherein: the identifier of the second client device is a phone number; and the user interface is presented via a text messaging service.  (Basu:  pgh 50.  Basu teaches the use of push communications, which suggests text messaging and using a client’s phone number as an identifier.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 6: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein: the authorization request is transmitted from the medical services provider prior to providing medical care to the medical consumer.  (Basu:  pgh 4.  Basu teaches the pre-authorization of services.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 7: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the accessing of the authorization request comprises: receiving the authorization request from a server of a medical clearinghouse.  (Basu: Fig. 600-B.  Basu discloses the transmission and receipt of authorization request via a network or servers.)  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 8: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the accessing of the authorization request comprises: receiving the authorization request from a client device of the medical services provider.  (Basu:  Fig. 600-B.  Basu discloses the receipt of authorization requests from a medical service provider’s client device.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 9: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
determining that a predetermined period of time has elapsed after providing the user interface to the medical consumer via the second client device without receiving the indication that the authorization request for medical billing was not initiated by the medical consumer; and Attorney Docket No. 5017.004US132based on the determination, sending a reminder to the second client device to respond to the provided user interface.  (Basu:  pgh 236.  Basu discloses sending a payment reminder after a predetermined period of time, which suggests sending a reminder to respond to a notification send via the user interface.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 10: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the authorization request is an authorization request for billing for medical goods or services selected from the group consisting of direct interaction with health practitioners, prescription medications, laboratory services, high technology diagnostic services, transportation by ambulance, blood supplies, eyeglasses, corrective lenses, external prosthetic devices, external orthotic devices, and internal medical devices.  (Basu:  pgh 2-14)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 11: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the providing of the user interface to the medical consumer via the second client device associated with the medical consumer comprises receiving an access request from the second client device to access a website.  (Basu:  pgh 49)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 12: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the authorization request is an electronic data interchange eligibility and benefit inquiry (EDI 270).  (Basu:  pgh 57.  Basu disclose the use of sytem rules when operating over the network.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Allen (US 10, 445, 735) discloses a virtual payment card fraud detection system.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        July 25, 2022
	

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691